DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 15-21, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (German Patent Publication DE3124796A1) in view of Abe (Japanese Patent Publication JPS61125588A).

Regarding Claim 15, Sauer discloses an evaporator (fig 1) comprising: an enclosure having a lateral confinement shell (266) with a substantially horizontal axis, which internally accommodates a dispenser (44) of a liquid coolant fluid and at least one tube bundle (10), which is arranged below said dispenser and comprises a plurality of exchanger tubes (10) which extend substantially parallel to the axis of said shell (see fig 4) and are configured to be passed through by a fluid to be cooled, at least one first group of said exchanger tubes being arranged along rows which extend on substantially horizontal and mutually superimposed planes (fig 1), wherein the exchanger tubes of each one of said rows are arranged in at least one respective tray (38, 52, 40), which is adapted to collect the liquid coolant fluid in order to keep the exchanger tubes of each one of said rows at least partially immersed in said liquid coolant fluid (¶0007), each one of the trays having, along at least one first longitudinal edge, at least one first containment sidewall (40) which is adapted to allow the liquid coolant fluid contained therein to fall by overflowing into an underlying tray (¶0021). 
However, Sauer does not explicitly disclose wherein the trays are provided in its bottom with a plurality of openings for draining the liquid coolant fluid, which are arranged at the 

	Regarding Claim 16, the combination of Sauer and Abe discloses all previous claim limitations. Sauer further discloses wherein each tray (38, 40, 52) is provided with a second containment sidewall (38) which extends upward to contain at least partially the overlying tray.

Regarding Claim 17, the combination of Sauer and Abe discloses all previous claim limitations. Sauer further discloses wherein said second containment sidewall (38) is arranged along a second longitudinal edge of the corresponding tray which lies opposite with respect to said first longitudinal edge (see annotated fig 1 below).

    PNG
    media_image1.png
    486
    618
    media_image1.png
    Greyscale



Regarding Claim 18, the combination of Sauer and Abe discloses all previous claim limitations. Sauer further discloses wherein said second containment sidewall (38) has a portion having an extension inclined towards the outside of the corresponding tray (38, 40, 52).

Regarding Claim 19, the combination of Sauer and Abe discloses all previous claim limitations. Sauer further discloses wherein said trays (38, 40, 52) have, in mutual alternation, in succession, said first longitudinal edge directed towards one side of said shell or towards the opposite side (fig 1).

Regarding Claim 20, the combination of Sauer and Abe discloses all previous claim limitations. Sauer, as modified, further discloses wherein said openings (5a, 5b, 5c, Abe) for draining have a size that is calibrated to balance a quantity of liquid coolant fluid that enters each tray with a quantity of coolant fluid that exits in vapor form from each tray (see page 2, lines 50-58 of translation of Abe).

Regarding Claim 21, the combination of Sauer and Abe discloses all previous claim limitations. Sauer, as modified, further discloses wherein a size of said openings (5a, 5b, 5c, Abe) for draining is different from tray to tray (see page 2, lines 50-58 of translation of Abe). 

Regarding Claim 25, the combination of Sauer and Abe discloses all previous claim limitations. Sauer further discloses wherein each tray (38, 40, 52) has, at first and second tray ends arranged along its longitudinal axis that is parallel to the axis of said shell, containment end walls (see annotated fig 4 below) which define receptacles for the respective exchanger tubes.

    PNG
    media_image2.png
    403
    540
    media_image2.png
    Greyscale

Regarding Claim 28, the combination of Sauer and Abe discloses all previous claim limitations. Sauer further discloses wherein at least one discharge outlet (50) capable for the extraction of oil is disposed in a lower part of said shell (26).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here.

6.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer and Abe as applied to claim 15 above, and further in view of Kumagai (Japanese Patent Publication JP2002062063A).

Regarding Claim 22, the combination of Sauer and Abe discloses all previous claim limitations. However, they do not explicitly disclose for each tray, means of flow control configured to move on command and adapted to affect at least partially said openings for draining. Kumagai, however, discloses an evaporator (fig 2) wherein a tray means of flow control (8a, interpreted such as described in page 9, line 26 – page 10, line 8 of the instant specification) configured to move on command and adapted to affect at least partially said openings for draining (by sliding, see ¶0015-0016). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sauer, as modified, to provide the means of flow control of Kumagai in order to allow for optimal flow through the trays and thus provide the most efficient flow. 

7.	Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer and Abe as applied to claim 15 above, and further in view of Hartsfield, JR. et al. (U.S. Patent Publication No. 2008/0283440, “Hartsfield, JR.”).

Regarding Claim 23, the combination of Sauer and Abe discloses all previous claim limitations. However, they do not explicitly disclose wherein each tray is mounted stacked by interlocking on an underlying tray to provide a load-bearing structure for at least the exchanger tubes of said first group of exchanger tubes. Hartsfield. JR, however, teaches a cooling system (fig 2) wherein each tray (10, 16, 18) are mounted stacked by interlocking (via 12) on an underlying tray to provide a load-bearing structure for at least the exchanger sections (see fig 7, ¶0031). It would have been obvious to a person of ordinary skill in the art before the effective 

Regarding Claim 24, the combination of Sauer and Abe discloses all previous claim limitations. However, they do not explicitly disclose wherein each tray has at least one supporting partition which defines at least one positioning abutment for an overlying tray. Hartsfield. JR, however, teaches a cooling system (fig 2) wherein each tray (10, 16, 18) has at least one supporting partition (12) which defines at least one positioning abutment for an overlying tray (fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date for Sauer, as modified, to provide the upright structures 12 of Hartsfield, JR. in order to provide support for the at least the top trays and thus improve the reliability of the device.

8.	Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer and Abe as applied to claim 15 above, and further in view of De Larminat et al. (U.S. Patent Publication No. 2011/0120181, “De Larminat”).

Regarding Claim 26, the combination of Sauer and Abe discloses all previous claim limitations. However, they do not explicitly disclose at least one shielding wall disposed inside said shell and laterally to said tube bundle, said at least one shielding wall extends downward and defines, for the vapor of said coolant fluid that exits from said trays, at least one first flow channel which extends downward and is delimited between said tube bundle and said at least one shielding wall and at least one second flow channel which extends upward and is delimited 

Regarding Claim 27, the combination of Sauer and Abe discloses all previous claim limitations. However, they do not explicitly disclose a second group of exchanger tubes disposed below said first group of exchanger tubes, said second group of exchanger tubes is configured to cause the evaporation of the excess liquid coolant fluid collected in the lower part of said shell. De Larminat, however, discloses an evaporator (fig 6) wherein a second group of exchanger tubes (207) disposed below a first group of exchanger tubes (106), said second group of exchanger tubes is configured to cause the evaporation of the excess liquid coolant fluid collected in the lower part of a shell (fig 1, ¶0038). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sauer, as modified, to provide the second group of heat exchanger tubes of De Larminat in order to evaporator pooled refrigerant thus improving the vaporization rate of the device. 
 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Primary Examiner, Art Unit 3763